DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claims 1 and 16 recite the term “curvature.” The term is not defined by the claims or the specification such that one of ordinary skill in the art would clearly understand the scope of the meaning as defined by the Applicant. The term is used in comparing the shape of a first protrusion and a second protrusion; however, the specification does not clearly detail how the shape of the two subject elements changes such that the feature is reasonably conveyed to one of ordinary skill in the art. The specification states in [0105] that the curvature of the one element may be greater than that of the other, but provides no further clarity. At least Figure 2 of the originally filed specification shows each element; however, as each element appears to be only a segment, or a portion of, a larger three dimensional compound shape, one of ordinary skill in the art would not clearly understand which portion of which element has a curvature of one level or another as comparted to the alternative.
Claim 1 has been amended to recite the limitation “a first protrusion and a second protrusion separated from the at least one coupling protrusion by the first protrusion.” The term “separated” is not provided with a special definition in the specification and the specification does not provide sufficient detail explaining how the first protrusion separates the first and second protrusions from the at least one coupling protrusion. Moreover, as shown in at least Figures 2 and 3 of the originally filed specification, the first and second protrusions (101, 102) are shown being placed adjacent to the at least one coupling protrusion 200. The use of the term “separated” does not appear to be supported or described in the originally filed specification such that one of 
Dependent claims not individually rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being indefinite are considered to be rejected under 35 U.S.C. 112(a) as they depend from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the term “curvature,” a relative term, which renders the claim indefinite.  The term "curvature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 16 
Claim 1 has been amended to recite the limitation “a first protrusion and a second protrusion separated from the at least one coupling protrusion by the first protrusion.” The term “separated” is not provided with a special definition in the specification and the specification does not provide sufficient detail explaining how the first protrusion separates the first and second protrusions from the at least one coupling protrusion. When the limitation is read in view of the originally filed specification the limitation further becomes unclear as the first and second protrusions (101, 102) are shown being placed adjacent to the at least one coupling protrusion 200 in at least Figures 2 and 3. As the figures and the recited limitation appear to provide alternative arrangement of the given elements the scope of the recited limitation is unclear. 
Dependent claims not individually rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are considered to be rejected under 35 U.S.C. 112(b) as they depend from a rejected claim.

Response to Arguments
Applicant's arguments filed 2021.02.01 have been fully considered but they are not persuasive. 
Applicant’s arguments have necessitated a new interpretation of the claims which necessitated a reinterpretation of the claims as provided here within. It is further noted that the instant claims are generic and do not provide a high level of specificity which would differentiate them from the current art of record.
Applicant failed to provide specific arguments directed toward the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections regarding the term “curvature” as recited in each of the claims. Applicant argues on page 10 of their Remarks that the term “curvature” is provided with explicit support in at least [0105] and through the illustration of Figure 2. However, as stated in the aforesaid rejection, [0105] merely recites the claim language without providing any clarity as to how the term is interpreted with respect to each element. As each element appears to be only a segment, or a portion of, a larger three dimensional compound shape, one of ordinary skill in the art would not clearly understand which portion of which element has a curvature of one level or another as comparted to the alternative. Applicant has failed to provide any references to the originally filed specification in which the term “curvature” is clearly explained as it pertains to each of the recited elements. Applicant points to MPEP 2173.05(b) to assert that the term as recited is not a relative term as it does not fit into any of the categories of “terms of degree, references to variable objects, approximations, and subjective terms.” However, as noted in the aforesaid rejection, the term “curvature,” as recited, is interpreted as a relative term as the “[a]cceptability of the claim language depends on whether one of ordinary skill in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /PATRICK HAMO/Primary Examiner, Art Unit 3746